Citation Nr: 0420048	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  97-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a low back injury with lumbar spondylosis prior 
to March 9, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1991 to 
August 1995.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Boise, Idaho, which granted service connection for a low back 
disability and assigned a 10 percent disability rating from 
August 17, 1995.    

In an April 2000 rating decision, the RO assigned a 20 
percent rating to the low back disability from March 9, 1999.  
In September 2000, the Board assigned a 60 percent evaluation 
to the  low back disability from March 9, 1999.  

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 2002, the Court granted a joint motion 
of VA and the appellant, vacating the part of the Board's 
decision that denied a rating in excess of 10 percent for the 
low back for the period prior to March 9, 1999, and remanding 
that issue for the Board to reconsider and provide further 
reasons and bases to support its decision.  In accordance 
with the joint motion, the Court dismissed the appeal of the 
rating for the period from March 9, 1999.

In March 2003, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in August 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C.A. § 7104(a).  

In an October 2003 rating decision, the RO assigned a 20 
percent rating to the low back disability from August 17, 
1995 to March 8, 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  

The requirements of the VCAA have not been satisfied with 
respect to the issue on appeal because VA has not notified 
the veteran of what evidence she is responsible for obtaining 
and what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a).  The Court has emphasized the need for strict 
adherence to the VCAA notice requirements.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003).  

2.  The AMC or RO should then 
readjudicate the issue of entitlement to 
a disability evaluation in excess of 20 
percent for a low back injury with lumbar 
spondylosis prior to March 9, 1999.  If 
all the desired benefits are not granted, 
an appropriate supplemental statement of 
the case should be furnished to the 
veteran and her representative.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

